Citation Nr: 0725185	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  What evaluation is warranted for the service-connected 
bilateral pes planus from September 1, 2003?  

2.  What evaluation is warranted for the service-connected 
multiple skin keloids over the chest and left shoulder from 
September 1, 2003?  

3.  What evaluation is warranted for the service-connected 
right ankle disability, manifested by pain and ligament 
damage, from September 1, 2003?  

4.  What evaluation is warranted for the service-connected 
left ankle disability, manifested by pain and ligament 
damage, from September 1, 2003?  

5.  What evaluation is warranted for the service-connected 
gastroesophageal reflux disease (GERD) from September 1, 
2003?  




ATTORNEY FOR THE BOARD

C. Hancock, Counsel  



INTRODUCTION

The veteran had active service from July 1982 to August 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
RO.  

In the March 2004 rating decision, service connection was 
awarded for all five disorders listed on the first page; 
noncompensable evaluations were assigned to all disorders, 
effective on September 1, 2003.  

Following the veteran's perfecting appeals to all of the 
matters (with the exception of the claim concerning an 
increased rating for GERD), in March 2007 the rating assigned 
to the service-connected bilateral pes planus disorder was 
increased to 10 percent, effective on September 1, 2003.  

As the veteran has perfected appeals to most of the initial 
ratings assigned following the grant of service connection, 
the Board has characterized these issues in accordance with 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  

For the reasons outlined hereinbelow, this appeal is, in 
part, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  Consistent with the 
following instructions, VA will notify the veteran of any 
further action required on his part.  



FINDINGS OF FACT

1.  From September 1, 2003, the service-connected bilateral 
pes planus is not shown to have been manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  

2.  From September 1, 2003, the service-connected multiple 
keloids (chest and left shoulder) are not shown to have 
covered an area exceeding six square inches, have not been 
characterized on examination as either objectively unstable 
or painful; and are not shown to cause limitation of motion 
or function of either the chest or the left shoulder.  

3.  From September 1, 2003, the service-connected disability 
of each ankle is not shown to have been manifested by even 
slight ankle disability or moderate limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected bilateral pes 
planus from September 1, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.40-4.46, 4.59, 4.71a including 
Diagnostic Codes (Code) 5299, 5276 (2006).  

2.  The criteria for the assignment of a compensable 
evaluation for multiple keloids of the chest and left 
shoulder from September 1, 2003, have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.71a, 4.118 including 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  

3.  The criteria for the assignment of a compensable 
evaluation for service-connected disability of either ankle, 
manifested by pain and ligament damage, from September 1, 
2003, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5262, 5271.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in an August 2004 Statement of the 
Case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned (see letters dated in March 
2006 and March 2007).  

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  

To this, he informed VA in July 2006 that he had no 
additional evidence to provide.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  


Factual Background

Historically, service connection was initially granted by the 
RO for the matters here on appeal in March 2004.  See 
INTRODUCTION.  

At a VA respiratory examination in July 2003, the veteran 
complained of bumps and itching on his chest.  An examination 
showed multiple keloids (about 10) on the veteran's chest, 
the largest being about a half an inch in longitudinal 
dimensions, with the widths maybe two to three centimeters 
(cms).  They were nontender, with no evidence of drainage or 
infection.   

One keloid was found to be present on the left shoulder which 
was rounded and a couple of millimeters in size.  Multiple 
skin keloids over the chest was diagnosed.  

The report of a July 2003 VA orthopedic examination report 
notes that the veteran complained of bilateral ankle and feet 
swelling.  An examination of the ankles showed no swelling, 
fluid, heat, erythema, tenderness, crepitus or laxity.  
Bilateral range of motion was that of 20 degrees of 
dorsiflexion, plantar flexion to 40 degrees, and normal 
inversion and eversion.  

The diagnoses included those of bilateral ankle ligament 
damage and bilateral pes planus.  A July 2003 VA X-ray report 
showed no evidence of bone, joint, or soft tissue deformity 
of the bilateral ankles.  The report also showed that 
radiographic examination of the feet showed the bone and 
joint structures to be intact with no evidence of arthritic 
change or other significant abnormality.  

A September 2004 VA primary care note shows that the veteran 
complained of having foot and ankle pain; pes planus and 
plantar fasciitis was diagnosed.  

The report of an October 2002 VA bone scan report notes that 
clinical findings associated with the veteran's feet included 
soft tissue lesions and changes due to gait alteration.  

A November 2004 VA X-ray report showed no foot deformity.  
The veteran also complained of foot pain (heel and arch) in 
November 2004.  See VA progress note.  Plantar fasciitis was 
diagnosed.  

A February 2006 VA outpatient treatment record refers to 
keloids on the veteran's chest and left shoulder.  

In the course of a January 2007 VA orthopedic examination, 
the veteran claimed to have bilateral foot and ankle pain.  
He denied being hospitalized for these problems, and added 
that he had not missed work in the past year because of 
them.  

An examination of the feet showed bilateral tenderness in the 
medial plantar arch.  Bilateral flexible pes planus was 
diagnosed.  

An examination of the right ankle revealed a range of motion 
of 20 degrees of dorsiflexion, 40 degrees of plantar flexion, 
eversion to 10 degrees and inversion to 20 degrees.  No pain 
was elicited on motion testing.  Instability was not 
present.  

The left ankle range of motion findings included those of 20 
degrees of dorsiflexion, 40 degrees of plantar flexion, 
eversion to 10 degrees and inversion to 25 degrees.  No 
localized tenderness, swelling or deformity was reported as 
to either foot.  Chronic bilateral ankle strain was 
diagnosed.  

A January 2007 VA X-ray report showed no evidence of bone, 
joint, or soft tissue deformity of the bilateral ankles.  
Other X-ray studies from that time showed that the feet were 
essentially normal.  

The report of a February 2007 VA esophagus and hiatal hernia 
report shows that the service-connected skin disorder was 
evaluated.  An examination showed four keloids on the 
veteran's chest and one on his upper forearm.  He claimed to 
use steroid ointment to treat the keloids.  Two keloids on 
the veteran's chest measured about two cms. in length, the 
other two about 1.5 cms. in length.  A fifth keloid, on his 
left upper arm, measured about 1 cm. in diameter.  They were 
all nontender, non-adherent, and smooth.  No ulceration was 
present.  They were also all slightly elevated, about two to 
three mm.  No disfigurement nor limitation was observed.  The 
diagnosis was that of five small keloids on the chest and 
left upper arm.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The service-connected bilateral pes planus is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5299-5276.  Code 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Rating Schedule, but are rated by 
analogy to similar disabilities under the Rating Schedule. 
 See 38 C.F.R. §§ 4.20, 4.27.  Under Code 5276, for severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shows or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned. 

The service-connected multiple keloids of the chest and left 
shoulder is currently evaluated as being noncompensable under 
38 C.F.R. § 4.118, Code 7805.  Other Codes are also 
potentially applicable.  Regarding the applicable criteria, 
scars involving areas other than the head, face, or neck, 
which are deep or cause limited motion are 10 percent 
disabling if exceeding 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Code 7801.  Scars other 
than of the head, face, or neck, that are superficial and 
that do not cause limited motion are 10 percent disabling if 
the area(s) is 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, Code 7802.  Superficial, 
unstable scars are 10 percent disabling.  An unstable scar is 
one where for any reason there is a frequent loss of skin 
over the scar.  38 C.F.R. § 4.118, Code 7803.  Superficial 
scars that are painful on examination are 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7804.  Finally, other 
scars are to be rated on the basis of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Code 7805.  

The service-connected bilateral ankle disability has been 
rated by the RO pursuant to Code 5262 and 5024.  Under Code 
5262, malunion of the tibia and fibula with slight ankle 
disability warrants a 10 percent evaluation.  A 10 percent 
rating is also warranted for a moderate limitation of ankle 
motion.  38 C.F.R. § 4.71a, Code 5271.  

The words "moderate" and "marked" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The normal range of ankle motion is to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
 See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Still, when assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  


Analysis

Bilateral Pes Planus

The evidence shows that a rating in excess of 10 percent is 
not warranted for the service-connected bilateral pes planus 
under 38 C.F.R. § 4.71a, Code 5276.  Hence, the Board 
concludes that the 10 percent evaluation fully contemplates 
the level of disability due to the veteran's service-
connected bilateral pes planus since September 1, 2003.  

Although the veteran has numerous disabilities of his feet, 
some service-connected (pes planus) and some not (plantar 
fasciitis), and while acknowledging that he does have foot 
disability, none of the above-discussed medical evidence, 
including the reports of numerous VA examinations, shows that 
his bilateral pes planus is manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  

As such, the preponderance of the evidence is against a 
rating in excess of 10 percent for the service-connected 
bilateral pes planus for any time since September 1, 2003, 
and the claim is denied.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since September 1, 2003, has 
his pes planus been shown to be disabling to a degree 
warranting a rating in excess of 10 percent.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign a higher disability evaluation for the service-
connected bilateral pes planus.  


Multiple Skin Keloids

The evidence shows that at no time from September 1, 2003, is 
a compensable rating warranted for the service-connected 
multiple keloid disorder.  

The medical records on file, discussed hereinabove, fail to 
demonstrate a skin disorder manifested by scars that are 
either deep or cause limited motion, and, which exceed 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Code 7801.  Nor have the keloids been shown to encompass an 
area of at least 144 square inches.  38 C.F.R. § 4.118, Code 
7802.  Further, none of the keloids have been shown to be 
unstable or painful.  38 C.F.R. § 4.118, Codes 7803 and 
7804.  

Finally, the clinical medical evidence on file does not 
report, nor does the veteran allege, that any of the keloids 
have caused limitation of function of either the veteran's 
chest or left shoulder.  38 C.F.R. § 4.118, Code 7805.  

In other words, no evidence is of record which could possibly 
show that the veteran's multiple keloids are manifested to a 
severity necessary for the award of a compensable rating at 
any time since September 1, 2003, based on the applicable 
rating criteria.  38 C.F.R. § 4.118.  As such, the claim must 
be denied.  


Bilateral Ankle Disability

The evidence shows that, from September 1, 2003, a 
compensable rating is not for assignment for either the 
service-connected right or left ankle disability.  

The RO evaluated the veteran's bilateral ankle disorder under 
38 C.F.R. § 4.71a, Codes 5024 and 5262.  Under Code 5024, 
tenosynovitis is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  While the Board believes 
that the medical evidence of record does not adequately 
provide specific findings to explain why Code 5024 was 
utilized (see Butts and Pernorio), Code 5271, which is 
applicable to this matter, deals, like Code 5024, with 
limitation of motion.  

At no time since September 1, 2003, has either the veteran's 
right or left ankle disorder been shown to be manifested by 
either slight disability (Code 5262) or, at the very least, 
moderate limitation of motion (Code 5271).  

As noted, in the course of VA examinations in July 2003 and 
January 2007 the ankle range of motion showed dorsiflexion to 
20 degrees and plantar flexion to 40 degrees.  This is 
normal.  See Plate II.  It was also reported in January 2007 
that the veteran had no pain on bilateral ankle range of 
motion testing.  

As was also demonstrated in the course of the January 2007 VA 
examination, no instability was present, nor was localized 
tenderness, swelling, or deformity.  

The examiner also commented that there was no impact on the 
veteran's activities of daily living or occupation as a 
result of bilateral ankle disorders.  As a compensable 10 
percent rating requires either slight ankle disability or at 
least a moderate amount of limitation, neither of which are 
shown by the medical record, the Board finds that the 
objective evidence does not allow for the assignment of a 
compensable rating.  

The Board notes that a higher evaluation for pain, weakness, 
incoordination, and excess fatigability is not warranted. 
 See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  The 
veteran has essentially reported no pain, no interference 
with daily activities, and no flare-ups.  Thus, a compensable 
evaluation would not be warranted based upon functional 
impairment.  There is no objective evidence showing that the 
veteran has additional functional loss due to pain, weakness, 
fatigue, or any other symptom to a degree that would support 
a compensable rating.  As such, the claim must be denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, or the 
claimant's statements to VA clinicians.  While a lay witness 
is competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability. 
 Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 Therefore, these statements, addressing the clinical 
severity of the claimant's disabilities, are not probative 
evidence as to the issues on appeal.  

Finally, the doctrine of reasonable doubt is not for 
application since the preponderance of the evidence is 
against the claims.  



ORDER

A rating in excess of 10 percent for the service-connected 
bilateral pes planus, at any time since September 1, 2003, is 
denied.  

A compensable rating for the service-connected multiple skin 
keloids, at any time since September 1, 2003, is denied.  

A compensable rating for the service-connected bilateral 
ankle disability, at any time since September 1, 2003, is 
denied.  



REMAND

As noted above in the INTRODUCTION, service connection was 
awarded by the RO for GERD in March 2004.  

As part of a VA Form 21-4138, received by VA in June 2004, in 
addition to clearly indicating that he "disagree[d]" with 
the above adjudicated matters concerning his feet, ankles, 
and skin, the veteran noted that "[he] had an upper GI in 
[September] 2003 that wasn't used to complete my 
evaluation."  

The Board interprets this comment concerning a GI 
[gastrointestinal] examination as sufficient to constitute a 
Notice of Disagreement (NOD) to the noncompensable evaluation 
assigned to his GERD disorder as part of the March 2004 
rating decision.  

A Statement of the Case (SOC) subsequently issued by the RO 
in August 2004 did not include consideration of this matter.  
The evaluation assigned to the GERD disorder was later 
increased to 10 percent.  See March 2007 rating decision.  
See also March 2007 supplemental statement of the case 
(SSOC).  It does not appear to the Board that the veteran has 
provided VA with a substantive appeal relating to his 
increased rating GERD claim.  

Notably, a SOC has yet to have been sent to the veteran 
regarding the issue of an increased rating for GERD.  The 
Board observes that 38 C.F.R. § 19.31(a) indicates that  

In no case will a Supplemental Statement 
of the Case be used to announce decisions 
by the agency of original jurisdiction on 
issues not previously addressed in the 
Statement of the Case, or respond to a 
notice of disagreement on newly appealed 
issues that were not addressed by the 
Statement of the Case.  

As such, regardless of the fact that a substantive appeal has 
not been offered by the appellant concerning his GERD claim, 
the Board notes that in Manlicon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction failed to issue a SOC, the Board should remand 
the matter for issuance of an SOC.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

The RO should issue a SOC on the issue of 
what evaluation is warranted for 
gastroesophageal reflux disease (GERD) 
from September 1, 2003.  The veteran is 
advised that he must submit a timely 
Substantive Appeal to perfect his right 
to appellate review by the Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


